     Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

STEVE BESWICK                                                  PETITIONER

V.                                 CIVIL ACTION NO. 5:20-cv-98-DCB-MTP

WILLIAM BARR, et al.                                           RESPONDENT

              ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 32], to which no

objections have been filed. Having carefully reviewed said report,

the Court finds it to be well taken and hereby adopts it as the

findings and conclusion of this Court.

                                  BACKGROUND

     Petitioner,    a   citizen    of   Jamaica,   is   currently   held   in

Immigration & Customs Enforcement (“ICE”) custody at Adams County

Detention Center (“ACDC”). Petitioner is seeking a Writ of Habeas

[ECF No. 1] and requests a Preliminary Injunction (“PI”) and

Temporary Restraining Order (“TRO”) [ECF No. 14]. He asks to be

released from custody due to health concerns caused by the COVID-

19 pandemic, and what he believes is a heightened probability of

being exposed to the virus. Petitioner, however, does not suffer

from any serious underlying health issues that would place him at

greater risk of death if he contracted the virus. The Petitioner




                                        1
      Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 2 of 9




mentions that he has a metal rod in his foot, headaches, and that

he is a smoker.

      In the Respondent’s response, he provided a declaration from

Robert Hagan, the Acting Assistant Field Director for Enforcement

and Removal Operation. [ECF No. 20]. The declaration detailed the

efforts being made by ACDC to combat the current health crisis.

      ACDC is monitoring all inmates for symptoms of COVID-19. If

a detainee has had known exposure to another individual with COVID-

19, ACDC places them in a “cohort” with other exposed individuals

for fourteen days and monitors them for fever and respiratory

issues.      Detainees also have access to daily sick calls in a

clinical setting, and ACDC can facilitate specialty services or

hospital care for detainees.

      ACDC has also increased sanitation efforts to reduce the

spread of the virus. Frequently-touched surfaces and equipment

shared by staff members are disinfected several times a day.              Hand

sanitizer, soap, masks, gowns, and eye protection are provided to

staff. Additional cleaning solution is provided to detainees. ACDC

has   also    imposed   a   “no-contact”    requirement    for   essential

professional visits at the facility and has suspended all in-

person social visitation and tours of the facility.              Respondent

maintains that ACDC has taken sufficient steps to combat the health

crisis and Petitioner is not entitled to habeas relief on the

grounds that his health may be at risk.


                                     2
      Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 3 of 9




                                      ANALYSIS

Petition for Habeas Corpus:

      Petitioner brought this matter as a habeas corpus petition

under    28   U.S.C.   §    2241    challenging       the    conditions     of   his

confinement and his continued civil detention. An individual may

seek habeas relief under 28 U.S.C. § 2241 if he is in “custody”

under federal authority “in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2241(c). The “sole

function” of a habeas petition is to “grant relief from unlawful

imprisonment or custody” and “the court has no power to entertain

an application for… injunctive relief.” Pierre v. United States,

525   F.2d    933,   935-36    (5th      Cir.   1976).      Challenges    regarding

conditions of confinement are properly pursued as civil rights

challenges under Section 1983 or Bivens v. Six Unknown Named Agents

of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971). See Cook v.

Texas Dep’t of Criminal Justice Transitional Planning Dep’t., 37

F.3d 166, 168 (5th Cir. 1994). The Fifth Circuit has “adopted a

simple, bright-line rule” for deciding whether an action should be

brought as a Writ of Habeas Corpus or as a Section 1983 action.

Carson v. Johnson, 112 F.3d 818, 820-21 (5th Cir. 1997). If “a

favorable     determination         of    an    inmate’s      claim      would   not

automatically     entitle     the   inmate      to   accelerated      release,   the

proper vehicle is a Section 1983 suit.” Id.




                                          3
    Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 4 of 9




     In    the   Fifth     Circuit,      challenges       to    the     conditions    of

confinement      should    be     brought        as   civil    rights    actions     and

challenges to the duration of confinement should be brought as

habeas    petitions.      Davis    v.    Fechtel,      150     F.3d   486,   490   (5th

Circuit). “Simply put, habeas claims involve someone’s liberty,

rather than mere civil liberty.” Id.

     The Petitioner [ECF No. 1] appears to blend habeas and civil

rights actions. He states that the conditions at ACDC are such

that he is at a greater risk of exposure to COVID-19 and he is not

provided   with    enough       soap    to   practice     proper      hygiene,     which

suggests a challenge to the conditions of his civil detention.

But, his requested relief is to be immediately released from

detention, which is a form of relief that sounds only in habeas in

the Fifth Circuit. Respondent contends that the Petitioner cannot

challenge the conditions of his confinement within the habeas

corpus petition and argues that Petitioner has not met his burden

to establish a constitutional violation.

     If the Court were to grant the Petitioner’s requested relief,

it would result in his immediate release. Therefore, the Petitioner

has brought a habeas matter because the requested relief challenges

the fact or duration of his confinement. Cook v. Texas Dept. of

Crim. Just. Transnat’l Plan. Dep’t, 37 F.3d 166, 168 (5th Cir.

1994); see also Barrera v. Wolf, 2020 WL 1904497, at *4 (S.D. Tex.




                                             4
    Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 5 of 9




2020). Moreover, the Petition is plainly captioned: “Petition for

Writ of Habeas under 28 U.S.C. § 2241.”

     Petitioner asserts that his risk of exposure to COVID-19 in

ACDC renders his detention punitive and in violation of the Due

Process Clause of the Fifth Amendment. The argument, however,

addresses the conditions of Petitioner’s confinement and does not

attack the legality of the imposition or duration of Petitioner’s

detention.

     Petitioner’s claim that he fears contracting COVID-19 and the

sanitation of ACDC, like constitutional claims of overcrowding or

denial of Medicare, do not entitle him to habeas relief under

section 2241. see Hernandez v. Garrision, 916 F.2d 291, 293 (5th

Cir. 1990); see Rampersad v. Johnson, 2017 WL 5181805, at *2 (W.D.

La. 2017); see also Russell v. Epps, 2012 WL 5930270, at *2 (S.D.

Miss. 2012). Therefore, Petitioner cannot obtain release from

detention on the grounds that his conditions of confinement are

unconstitutional.

     Respondent also argues that Petitioner cannot bring a free-

standing Due Process Claim under the Fifth Amendment. [ECF. 15].

The Court, however, need not reach this issue because such a claim

would   essentially     challenge       Petitioner’s    conditions      of

confinement, which would not entitle him to the relief requested

in this habeas corpus matter. United States v. Preston, 2020 WL




                                    5
    Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 6 of 9




1819889, at *3 (N.D. Tex. 2020); see also Sacal-Micha v. Longoria,

2020 WL 1815691, at *8 (S.D. Tex. 2020).

     Finally,      Petitioner   urges     that    his   continued    detention

violates international law through the Convention Against Torture

Act. He specifically cites to the International Covenant on Civil

and Political Rights (“ICCPR”) of which the United States is a

party.   Petitioner,      however,   cannot      seek   release     under   this

international agreement. See Auguste v. Ridge, 395 F.3d 123, 132

(3rd Cir. 2005); see also Omar v. McHugh, 646 F.3d 13, 17 (D.C.

Cir. 2011). “This Court cannot grant relief under the ICCPR because

it is not a self-executing treaty.” Martinez-Lopez v. Gonzales,

454 F.3d 500, 502 (5th Cir. 2006). “Non-self-executing” means that

absent any further action by Congress to incorporate them into

domestic law, the courts may not enforce them. Jama v. I.N.S., 22

F.Supp.2d   353,    356   (D.N.J.    1998).   The   ICCPR   did     not   create

individually enforceable rights. United States v. Banaban, 85

F.App’x 395, 396 (5th Cir. 2004). Therefore, the ICCPR does not

provide an avenue for Petitioner’s release.

     It appears that ACDC has taken and is taking meaningful and

reasonable steps to protect the detainees housed at the facility.

Petitioner has not established a viable ground for relief under

section 2241. He has only argued that his conditions of confinement

are unconstitutional and that international law counsels against

his further detention. Such claim, if cognizable, should be brought


                                      6
    Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 7 of 9




in a separate action, and moreover, his request for habeas relief

cannot be based upon his complaints regarding his conditions of

confinement. Rather, it should have been brought pursuant to a

civil rights action. For these reasons, the Petition [ECF No. 1]

shall be dismissed with prejudice.

Temporary Restraining Order and Preliminary Injunction

     Petitioner has also moved for injunctive relief in the form

of his immediate release from ACDC. [ECF No. 14]. A party seeking

a temporary restraining order or a preliminary injunction must

establish the following elements: (1) there is a substantial

likelihood of success on the merits; (2) a substantial threat

exists that irreparable harm will result if the injunction is not

granted; (3) the threatened injury outweighs the threatened harm

to the opposing party; and (4) the granting of the preliminary

injunction will not disserve the public interest. Mississippi

Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621

(5th Cir. 1985). The movant must carry the burden on all four

elements before injunctive relief is granted. Id.

     Petitioner is unable to satisfy the first prong of the test

for Temporary Restraining Order and Preliminary Injunction and

cannot establish a likelihood of success on the merits because he

brought this action as a habeas petition instead of a section 1983

action. Therefore, the request for injunctive relief is also

denied.


                                   7
      Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 8 of 9




Attorneys’ Fees

      Petitioner also requests costs and appropriate attorneys’

fees under 28 USC § 2412. The statute allows a prevailing party in

a civil action against the United States to collect costs and

reasonable attorneys’ fees. See 28 U.S.C. § 2412(a)-(b).

      Notably, the Petitioner does not have counsel of record and

previously asked the Court to appoint counsel for him. As there is

no attorney involved, the Petitioner is not entitled to attorneys’

fees. Additionally, because the Petition is dismissed and this

matter is resolved in favor of the government, the Petitioner is

not   the   prevailing     party,     and       is    not    entitled   to     any   costs

associated with pursing this matter.

      Accordingly,

      IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Parker’s Report and Recommendation [ECF No. 32] is ADOPTED as the

findings and conclusion of this Court.

      IT    IS   FURTHER      ORDERED      that      the     request    for    Temporary

Restraining Order and Preliminary Injunction [ECF No. 14] is denied

and THE PETITION FOR WRIT OF HABEAS CORPUS [ECF NO. 1] IS DISMISSED

with prejudice. A final judgment shall be entered on even date

herewith    pursuant     to    Rule   58    of       the    Federal    Rules    of   Civil

Procedure.

      SO ORDERED this the 29th day of June, 2020.




                                            8
Case 5:20-cv-00098-DCB-MTP Document 33 Filed 06/29/20 Page 9 of 9




                                     _/S/ David Bramlette________

                                     UNITED STATES DISTRICT JUDGE




                               9
